Case 1:18-cv-24787-DLG Document 17 Entered on FLSD Docket 02/27/2019 Page 1 of 5


                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                               M IAMI DIVISION

                        Case No . 18-24787-CIV -GRAHAM

  DOUG LONGHINI,

         Plaintiff ,

 VS .

 MATANZAS SHOPPING CENTER I INC ., et

         Defendants .
                                                  /


         THIS CAUSE comes before         Court on Plaintiff's Motion

  Strike Defendant Matanzas Shopping Center              Inc .'s A ffirmative

  Defenses      !! 36-42,44-48. ED.E.
         THE COURT has considered the Motion , the pertinent portions of

  the record , and is otherwise du ly advised in the prem ises . For the

  reasons stated herein , Plaintiff 's motion is granted in part and

  denied in part .

    1 . Background

    On November         2018, plaintiff Douglas Longhini (uLonghini'')
  filed a Complaint alleging violations of Title III of the Americans

  with    Disabilities Act     (ADAI.ED.E .        On   January         2019,
  Defendant, Matanzas Shopping Center         Inc. (nMatanzas'') filed
  Answer and Affirmative Defenses to the Complaint. ED .E. lO1
  Thereafter, Longhini filed the instant motion seeking to strike

  Matanzas' affirmative defenses. (D.E.
Case 1:18-cv-24787-DLG Document 17 Entered on FLSD Docket 02/27/2019 Page 2 of 5


    II .      Legal Standard

       An affirmative defense is one that adm its to the complaint ,

  but avoids liability , wholly or partly , by new allegations

  excuse, justification or other negating matters. BlvqFatqr Trading
  LLC v . Willmar USA , Inc w     2008 WL 4179861, at                    Fla .

  September 9, 2008)(Cohn,         Federal Rule of Civil Procedure 12(f)
 provides that a ''court may strike from a pleading an insufficient

  defense or any redundant, immaterial, impertinent or scandalous

 matter .'' Fed .     Civ .     12(f)    However, motions        strike are
  ''generally viewed with disfavor 'because striking a portion of a

 pleading is a drastic remedy and because           is often sought by the

 movant simply as a dilatory tactic .''' Allapattah Serv w           Inc . v .

  Exxon Corp.,           Supp. 2d 1344, 1371 (S.D. Fla . 2005) (quoting
  5C A . Charles Alan Wright & Arthur R . Miller, Federal Practice &

  Procedure      1380,            ed . 1990)). Accordingly, motions to
  strike are usually udenied unless the allegations have no possible

  relation to the controversy and may cause prejudice to one of the
 parties .'' Bluewater Trading LLC v . Willmar USA , Inc w           2008

  4179861, at         (S. D . Fla. September          2008) (Cohn,          An
  affirmative defense may also be stricken if it is uinsufficient as

  a matter of law .'' Losada v . Norwegian (Bahamas) Ltdw         296 F.R.D .
  688, 690 (S.D . Fla. 2013). UA defense is insufficient as a matter
  of 1aw only            on the face of the pleadings,           is patently

  frivolous , or          is clearly invalid as a matter of law .'' Id .
Case 1:18-cv-24787-DLG Document 17 Entered on FLSD Docket 02/27/2019 Page 3 of 5


  (quoting Microsoft Corp . v. Jesse's Computers & Repair, Incw 2l1

  F.R .D. 681, 683 (M .D . Fla. 2002)).
       When responding to a claim , a party is requ ired to ustate in

  short and p lain terms its defenses to each claim asserted against

        Fed . R . Civ .     8 (b)(l)(A). The requirements of Rule 8 are
  satisfied when a defendant gives u'fair notice ' of 'the defense and

  the grounds upon which          rests .' 'Morrison v . Exec . Aircraft

 Refinishing, Inc w       434 F. Supp . 2d 1314,           (S .D. Fla . 2005)
  (quoting Conley v. Gibson, 355 U .S. 41, 47 (1957)).nAn affirmative
  defense must be stricken when the defense comprises no more than

 bare-bones, conclusory allegations.'' Oriole Gardens Condo . Ass 'n I

 v . Aspen Specialty Ins . Co ., No . 11-62281,            WL 864629,

  (S.D . Fla. Mar.        2012) (citing Jesse's Computers & Repair, Incw
  211 F.R.D. at 684) Motions to strike are not favored, but                  the
  end, the decision to strike a pleading is committed to the district

  court's ''broad discretion .'' Assa Realty , LLC v . Solution Group

  Corporation, 2018 WL       1313432, at *4       (S .     Fla . March

  2018)(Scola,
    111 .    Analysis

    Matanzas responds that Longhini 's motion to strike should be

  denied as moot as to its First                 Seventh            N inth

  44), Tenth (! 45), and Eleventh (î 46) Affirmative Defenses because
      concedes that they may be treated as specific denials and

  voluntarily withdraws same . Therefore, the Court            only consider

  Longhini's Motion to Strike ED .E .          as to Matanzas' Second
Case 1:18-cv-24787-DLG Document 17 Entered on FLSD Docket 02/27/2019 Page 4 of 5


        Third (f 38), Fourth (f 39), Fifth ($ 40), Sixth (f
  Twelfth            and Thirteenth ($ 48) Affirmative Defenses.
    Matanzas' Third ($ 38), Fourth (f 39), and Fifth (! 40)
 Affirmative Defenses plead no facts            support      the allegations

  and are simp ly bare and conclusory allegations. An affirmative

  defense must be stricken when the defense comprises no more than

 bare-bones , conclusory allegations . Oriole Gardens Condomin ium

 Ass 'n I v . Aspen Specialty Ins . Co ., 2012 WL 864629, at *1

  Fla. March 13, 2012). The affirmative defense in ! 38 asserts that
  the relief sought by Plaintiff ''wou ld constitute 'undue burdens /''

  to Defendant.ED.E.8l. Similarly, Defendant states in $ 39 that the
  relief    sought   by   Plaintiff       not    'breadily   achievab le''

  Plaintiff. Id. The affirmative defense               $ 40 contends that
  Defendant 's ''goods , services , facilities, privileges , advantages

  and accommodations are available through alternative methods .'' Id .

     each of these defenses, Defendant provides no factual context to

  the allegation . Specifically , Defendant does not exp lain what is

 meant by      uundue burdens''# nreadily achievable'' or ualternative

 methods .'' Because Defendant fails to give plaintiff fair notice of

  the defense , Longhini's motion is granted and Matanzas ' Third

  38), Fourth ($ 39), and Fifth (f 4O) Affirmative Defenses are
  stricken .

    Given the pleading standard for affirmative defenses, Matanzas '

  Second ($ 37) Sixth             Twelfth (f         and Thirteenth ($ 48)
 Affirmative Defenses are adequately stated and provide Plaintiff
Case 1:18-cv-24787-DLG Document 17 Entered on FLSD Docket 02/27/2019 Page 5 of 5


  with fair notice of the defenses and the grounds upon which they

  rest . Plaintiff 's motion with respect to these affirmative defenses

  is therefore denied .

             Conclusion

       Accordingly , it is

       ORDERED AND ADJUDGED that Plaintiff's Motion to Strike. ED .E.

  12) is GRANTED in part and DENIED in part. It is

       ORDERED AND ADJUDGED that Plaintiff's Motion to Strike. ED .E.

      as to Matanzas' First      ($ 36), Seventh ($ 42), Ninth ($ 44),
  Tenth (f 45), and Eleventh ($ 46) Affirmative Defenses is DENIED as
  moot. It     further

       ORDERED AND ADJUDGED that Plaintiff's Motion to Strike. ED .E.

      is DENIED as to Matanzas' Second ($            Sixth ($ 41), Twelfth
  (f 47), and Thirteenth (! 48) Affirmative Defenses. It is further
       ORDERED AND ADJUDGED that Plaintiff's Motion to Strike. ED .E.

      is GRANTED as to Matanzas' Third ($             Fourth (f         Fifth
  ($ 40) Affirmative Defenses.


       DONE AND ORDERED in Chambers at Miami lorida, this)4.
  day of February , 2019 .


                                          DONA LD L . GRAHA M
                                          UN ITED STA TES DIS TR IC T JUD GE




       A1l Counsel of Record
